Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 1 of 29 Page ID #:1



      Kenneth S. Kasdan, SBN 71427               Manuel S. Hiraldo, Pro Hac Vice
  1   kkasdan@kasdancdlaw.com                    mhiraldo@hiraldolaw.com
      Graham B. LippSmith, SBN 221984            HIRALDO P.A.
  2   glippsmith@klwtlaw.com                     401 E. Las Olas Blvd., Suite 1400
      Jaclyn L. Anderson, SBN 258609             Fort Lauderdale, FL 33301
  3   janderson@klwtlaw.com                      Tel: 954-400-4713
      KASDAN LIPPSMITH WEBER
  4   TURNER LLP
      360 East 2nd Street, Suite 300
  5   Los Angeles, CA 90012
      Tel: 213-254-4800
  6   Fax: 213-254-4801
  7   Jeffrey D. Kaliel, SBN 238293
      jkaliel@kalielpllc.com
  8   Sophia Goren Gold, SBN 307971
      sgold@kalielpllc.com
  9   KALIEL PLLC
      1875 Connecticut Avenue NW
 10   10th Floor
      Washington, D.C. 20009
 11   Tel: 202-350-4783
 12
      Attorneys for Plaintiffs and the Classes
 13

 14                              UNITED STATES DISTRICT COURT

 15               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 16   GEORGE W. WOOLLEY, TAMMY S.                Case No.: 2:20-mc-00049
      WOOLLEY, ANTHONY LOOK, JR.,
 17   KIMBERLY LOOK, ALEJANDRO                   PLAINTIFFS' NOTICE OF MOTION
      MARCEY, and FELICIA MARCEY,                AND MOTION TO COMPEL
 18   individually and on behalf of all others   PRODUCTION OF DOCUMENTS
      similarly situated,                        PURSUANT TO SUBPOENAS TO NON-
 19                                              PARTY WILLDAN FINANCIAL
                            Plaintiffs,          SERVICES
 20
             v.
 21
      YGRENE ENERGY FUND, INC.; YGRENE
 22   ENERGY FUND FLORIDA, LLC; and
      DOES 1 through 10, inclusive,
 23
                            Defendants.
 24

 25

 26

 27

 28
        PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
                                     SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 2 of 29 Page ID #:2




  1   PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF

  2         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN

  3                                       FINANCIAL SERVICES

  4          TO THE COURT, ALL PARTIES AND THEIR COUNSEL:

  5          NOTICE IS HEREBY GIVEN that Plaintiffs, George W. Woolley, Tammy S.

  6   Woolley, Anthony Look, Jr., Kimberly Look, Alejandro Marcey, and Felicia Marcey

  7   (“Plaintiffs”) will, and hereby do, move for an order compelling third party Willdan

  8   Financial Services (“Willdan”) to serve further, supplemental responses with production of
  9   documents to Plaintiffs’ July 2, 2019 Subpoena to Produce Documents, Information, or
 10   Objects (“7/2/19 Subpoena”) and Plaintiffs’ August 15, 2019 Subpoena to Produce
 11   Documents, Information, or Objects (“8/15/19 Subpoena”) pursuant to Rule 45 of the Federal
 12   Rules of Civil Procedure.
 13          The motion will be based on this notice of motion, the Memorandum of Points and
 14   Authorities below, the Subpoenas to Produce Documents, Information, or Objects to Willdan
 15   Financial Services, the declaration of Jaclyn L. Anderson, on the records and file herein, and
 16   on such evidence as may be presented at the hearing of the motion.
 17

 18   Dated: April 27, 2020         KASDAN LIPPSMITH WEBER TURNER LLP

 19
                                    By:     /s/ Graham B. LippSmith
 20                                         GRAHAM B. LIPPSMITH
 21                                         JACLYN L. ANDERSON

 22                                         KALIEL PLLC
                                            JEFFREY D. KALIEL
 23                                         SOPHIA GOREN GOLD
 24                                         HIRALDO P.A.
                                            MANUEL S. HIRALDO
 25

 26                                         Attorneys for Plaintiffs and the Classes

 27
                                        1
 28     PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 3 of 29 Page ID #:3




  1                                                 TABLE OF CONTENTS

  2

  3   I.      INTRODUCTION ........................................................................................................ 1

  4   II.     FACTUAL BACKGROUND ....................................................................................... 2

  5   III.    PROCEDURAL BACKGROUND................................................................................ 3

  6   IV.     ARGUMENT ................................................................................................................. 3

  7           A.         Legal Standard .................................................................................................. 3

  8           B.         Willdan’s Boilerplate Objections to the 7/2/19 Subpoena are Insufficient and
  9                      Unjustified......................................................................................................... 4
 10           C.         Willdan Waived Objections to the 8/15/19 Subpoena ...................................... 6
 11           D.         Plaintiffs Have a Legitimate Need to Obtain Documents from Willdan .......... 8
 12           E.         Willdan’s Counsel Failed to Meet and Confer ............................................... 20
 13   V.      CONCLUSION ........................................................................................................... 22
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                            i
 28        PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
           DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
            SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
            PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 4 of 29 Page ID #:4




                                                    TABLE OF AUTHORITIES
  1

  2   Cases
  3   Baker v. Ensign, 2014 U.S. Dist. LEXIS 91972 (S.D. Cal. 2014) ............................................ 7
  4   Creative Gifts, Inc. v. UFO, 183 F.R.D. 568 (D. NM. 1998) ................................................... 6
  5   Fosselman v. Caropreso,
  6     N. C 09-0055 PJH (PR), 2011 WL 999549 (N.D. Cal. Mar. 18, 2011)................................. 5
  7   Marti v. Baires, 2012 U.S. Dist. LEXIS 77962 (E.D. Cal. 2012)............................................. 4
  8   McCoy v. Southwest Airlines, Inc., 211 F.R.D. 381 (C.D. Cal. 2002) ...................................... 7
  9   Soto v. City of Concord, 162 F.R.D. 603 (N.D. Cal. 1995) .................................................. 4, 8
 10   Torres v. County of Orange, 2004 U.S. Dist. LEXIS 31217 (C.D. Cal. 2004) ........................ 6
 11   Unigene Laboratories, Inc. and Upsher-Smith Laboratories, Inc. v. Apotex, Inc. and Apotex
 12      Corp., Case No. 3:07-mc-80218, Dkt. No. 26 (N.D. Cal. Oct. 10, 2007) ............................ 4
 13   Walker v. Lakewood Condo. Owners Ass’n, 186 F.R.D. 584 (C.D. Cal. 1999) ................. 5, 20
 14   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .............................................................. 3
 15   West v. Pico Furniture Co. v. Super. Ct., 56 Cal.2d 407 (1961) .............................................. 5
 16   Williams v. Super. Ct., 3 Cal.5th 531 (2017) ........................................................................ 4, 5
 17   Rules
 18   Fed. R. Civ. P. 26(b)(1)............................................................................................................. 4
 19   Fed. R. Civ. P. 45(a)(1)(c) ........................................................................................................ 4
 20   Fed. R. Civ. P. 45(c)(2)(B) ................................................................................................... 6, 7
 21   Fed. R. Civ. P. 45(d)(2)............................................................................................................. 4
 22   Fed. R. Civ. P. 45(e)(1)(D) ................................................................................................... 5, 6
 23   Fed. R. Civ. P. 45(g) ................................................................................................................. 4
 24

 25

 26

 27
                                        ii
 28     PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 5 of 29 Page ID #:5




  1                          MEMORANDUM OF POINTS AND AUTHORITIES

  2   I.        INTRODUCTION

  3             Plaintiffs in this case brought claims against Ygrene Energy Fund, Inc. and Ygrene

  4   Energy Fund Florida, LLC (collectively, “Ygrene”) stemming from Ygrene’s wrongful business

  5   practices in administering Property Assessed Clean Energy (“PACE”) home improvement

  6   loans. 1 Specifically, Plaintiffs take issue with Ygrene’s (1) falsely representing to consumers that

  7   its PACE loans could transfer with homes—as opposed to homeowner—upon sale or refinance

  8   without having to be immediately repaid; (2) omitting that lenders in virtually every real estate
  9   transaction requires PACE loan prepayment for a sale or refinance; and (3) failing to inform
 10   consumers that PACE loan prepayment triggers surprise fees that Ygrene failed to adequately
 11   disclose. Ygrene’s misleading representations and omissions duped Plaintiffs—like thousands of
 12   other California and Florida consumers—into encumbering their homes with Ygrene loans that
 13   they would only later learn do not transfer with their properties during sales or refinances.
 14   Ygrene customers are also surprised to learn that prepayment costs them in the form of steep
 15   prepayment penalties and several surprise fees after they were forced into prepayment, including
 16   a Payoff Statement Fee, an Administrative Fee, and an Escrow/Custodial Fee.
 17             Nonparty Willdan Financial Services (“Willdan”) administers and facilitates Ygrene’s
 18   PACE financing, including by collecting payments, issuing Parcel Payoff Statements for

 19   borrowers wanting to prepay their Ygrene obligations, and collecting fees in conjunction with

 20   facilitating the Ygrene loans. Plaintiffs have requested information pertaining to fees charged to

 21   borrowers, including prepayment penalties, and the bases for these fees, but Ygrene has not

 22   provided the information, claiming undue burden and taking the position that discovery should

 23   be stayed until after class certification proceedings are completed. Ygrene has also claimed that

 24   it does not maintain certain records or have firsthand knowledge of certain fees charged because

 25   they are generated or administered by Willdan.

 26             Plaintiffs went to the claimed source of this information and issued two subpoenas to

 27   Willdan: The first subpoena, dated July 2, 2019, generally requests documents pertaining to fees
                                                                 1
 28   1    PLAINTIFFS'         NOTICE       OF  MOTION      AND   MOTION
          Woolley, et al. v. Ygrene, et al., Case No. 3:17-cv-01258-LB (N.D. TO
                                                                             Cal.).COMPEL PRODUCTION OF
          DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
            SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
            PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 6 of 29 Page ID #:6




  1   charged to Ygrene borrowers (“7/2/19 Subpoena”), and the second, dated August 15, 2019, asks

  2   for records of transfers of Ygrene PACE obligations between homeowners (“8/15/19 Subpoena”)

  3   (collectively, “the Subpoenas”). Plaintiffs claim Ygrene’s PACE loan financing imposed

  4   unreasonable fees to borrowers, and the documents pertaining to these fees would further define

  5   the data available for ascertaining the class period(s) and available damages calculations. In

  6   addition, the issue of transferability is significant to Plaintiffs’ contention that Ygrene’s promises

  7   of transferability are false because transferring the Ygrene financing between owners is

  8   essentially and practically a fiction. As the administrator of several aspects of Ygrene’s PACE
  9   loan financing, Willdan is in the best position to provide information about any instances in
 10   which it collected payments from a new property owner without having also administered a
 11   prepayment.
 12            Willdan provided only boilerplate objections to the 7/2/19 Subpoena and initially failed
 13   to respond to the 8/15/19 Subpoena, waiving objections to those requests. In addition, Willdan
 14   has failed to meaningfully meet and confer with Plaintiffs’ counsel about the Subpoenas.
 15   Accordingly, Plaintiffs request that the Court issue an Order directing production of documents
 16   in compliance with the 7/2/19 Subpoena and 8/15/19 Subpoena and deeming objections to the
 17   latter subpoena waived.
 18   II.      FACTUAL BACKGROUND

 19            Plaintiffs contend Ygrene unfairly and improperly charged various fees in connection

 20   with its PACE Loans for home improvement projects and that it misrepresented its PACE Loans

 21   as transferable upon property sale by claiming the obligations can stay with the encumbered

 22   properties. See Second Amended Complaint, Dkt. 2 No. 44. Through discovery, Plaintiffs learned

 23   that Ygrnee engaged a third party, Willdan Financial Services, to collect payments on the Ygrene

 24   PACE Loans, and that Willdan collected the fees complained of in this case, issued parcel payoff

 25   statements to Ygrene borrowers, and collected prepayment penalties assessed to Ygrene

 26   borrowers. Declaration of Jaclyn L. Anderson (“Anderson Dec.”) ¶ 3.

 27
      2                                                       2
       All docket references herein refer to the docket for Woolley, et al. v. Ygrene, et al., Case No. 3:17-cv-01258-
 28     PLAINTIFFS'
      LB (N.D. Cal.)      NOTICE      OF    MOTION      AND   MOTION TO COMPEL PRODUCTION OF
          DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
           SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
           PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 7 of 29 Page ID #:7




  1            Plaintiffs sought discovery pertaining to the fees, payoff statements, prepayment

  2   penalties, and communications with Willdan from Ygrene (see Anderson Dec. ¶ 2, Ex. A).

  3   Ygrene has claimed it does not have certain records or have firsthand knowledge of certain fees

  4   charged because they are administered by Willdan. Id. ¶ 3. Ygrene has also stalled discovery,

  5   claiming production should only be required after class certification proceedings are completed.

  6   See Dkt. Nos. 90, 113.

  7            Having been told by Ygrene that Willdan is in possession of the requested documents

  8   pertaining to Willdan’s role in administering Ygrene’s PACE Loans, Plaintiffs issued a subpoena
  9   for 21 document requests to Willdan on July 2, 2019. Anderson Dec. ¶¶ 4-5, Ex. B. Plaintiffs
 10   served a second subpoena for documents pertaining to the transferability of Ygrene’s PACE
 11   Loans on August 15, 2019, which is comprised of five additional document requests. Id. at ¶ 11,
 12   Ex. F.
 13   III.     PROCEDURAL BACKGROUND
 14            The underlying case has been pending before Judge Laurel Beeler in the Northern
 15   District Court of California since March 2017. Although Judge Beeler initially granted class
 16   certification, Ygrene filed a Motion for Reconsideration, and that motion was granted. In
 17   granting the Motion for Reconsideration, Judge Beeler indicated she intends to “issue an order
 18   that more specifically addresses the evidence submitted in support of the class-certification

 19   motion.” Dkt. 229. Judge Beeler has not yet entered an amended class certification order.

 20   Discovery is ongoing and is not stayed pending a final, amended ruling on the motion for class

 21   certification. Further, despite Ygrene’s frequent refusal to produce any “class discovery” prior to

 22   a ruling on the motion for class certification, discovery in this case was never bifurcated, and

 23   Judge Beeler has acknowledged that Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011), would

 24   forestall bifurcation. Dkt. 184.

 25   IV.      ARGUMENT

 26            A.     Legal Standard

 27            Under Rule 45(a)(1)(c) of the Federal Rules of Civil Procedure, a party may serve a
                                                      3
 28   subpoena commanding
        PLAINTIFFS' NOTICEa non-party
                             OF MOTION“to produce and permit
                                            AND MOTION    TOinspection
                                                              COMPELand  copying of” OF
                                                                       PRODUCTION
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 8 of 29 Page ID #:8




  1   documents. Fed. R. Civ. P. 45(a)(1)(c). “The subpoena is subject to the relevant requirements set

  2   forth in Rule 26(b). Thus, the subpoena may command the production of documents which are

  3   ‘not privileged’ and are ‘relevant to the subject matter’ or ‘reasonably calculated to lead to the

  4   discovery of admissible evidence.’” Order by Hon. Susan Illston, Unigene Laboratories, Inc. and

  5   Upsher-Smith Laboratories, Inc. v. Apotex, Inc. and Apotex Corp., Case No. 3:07-mc-80218,

  6   Dkt. No. 26 (N.D. Cal. Oct. 10, 2007) (internal citation omitted), quoting Fed. R. Civ. P.

  7   26(b)(1). The non-party served with the subpoena may serve written objections to the subpoena

  8   before “the time specified for compliance or 14 days after the subpoena is served,” after which
  9   the party serving the subpoena may “may move the court for the district where compliance is
 10   required for an order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2). The Court
 11   may hold the non-party in contempt if it “fails without adequate excuse to obey the subpoena or
 12   an order related to it.” Fed. R. Civ. P. 45(g).
 13          B.      Willdan’s Boilerplate Objections to the 7/2/19 Subpoena are Insufficient and
 14                  Unjustified
 15          In its response to the 7/2/19 Subpoena, Willdan lodged numerous, boilerplate objections
 16   in response to each document request, including objections asserting privilege and a right to
 17   privacy. Anderson Dec. ¶ 6, Ex. C. Such boilerplate objections are disfavored and should not be
 18   relied upon where there exists a legitimate privilege. Marti v. Baires, 2012 U.S. Dist. LEXIS

 19   77962 at *18-19 (E.D. Cal. 2012). Plaintiffs requested that Willdan “describe the nature of the

 20   withheld documents, communications, or tangible things in a manner that, without revealing

 21   information itself privileged or protected, will enable the parties to assess the claim” of privilege

 22   in a privilege log pursuant to Rule 45, but it has not done so.

 23          Willdan also asserts nonspecific privacy concerns, but even if Willdan can articulate a

 24   legitimate right to privacy, that right will be balanced against Plaintiffs’ need for the requested

 25   information. Soto v. City of Concord, 162 F.R.D. 603, 621 (N.D. Cal. 1995). And as the party

 26   asserting the privacy interest, it is Willdan’s burden to “establish its extent and the seriousness of

 27   the prospective invasion.” Williams v. Super. Ct., 3 Cal.5th 531, 557 (2017). Moreover, any need
                                                        4
 28   to maintain Willdan’s
         PLAINTIFFS'        privacy
                       NOTICE    OF is mitigatedAND
                                    MOTION       by the Stipulated
                                                     MOTION     TOProtective
                                                                   COMPEL Order  (Dkt. No. 56)
                                                                             PRODUCTION    OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 9 of 29 Page ID #:9




  1   entered in this case and provided to Willdan on August 1, 2019, which states that “any non-party

  2   producing information or material voluntarily or pursuant to a subpoena” may designate

  3   confidential or other commercially sensitive information as “CONFIDENTIAL” prior to or

  4   within 10 days of production. Other, more specific designations are also available, depending on

  5   the nature of the private information. Plaintiffs provided Willdan with the Protective Order on

  6   August 1, 2019. Anderson Dec. ¶ 7, Ex. D. Plaintiffs have pressed Willdan on its claim that

  7   producing documents would violate privacy interests, noting that it has not identified any privacy

  8   concerns that cannot be satisfactorily addressed by the previously provided Protective Order. Id.
  9   ¶ 17, Ex. K.
 10          In addition, Willdan cannot rest on its boilerplate objections that each and every request
 11   is “burdensome and oppressive.” As the nonparty claiming that the requests are burdensome and
 12   oppressive, Willdan bears the burden of showing “that the information is not reasonably
 13   accessible because of undue burden or cost.” Fed. R. Civ. Proc. R. 45(e)(1)(D). Plaintiffs
 14   requested that Willdan indicate how complying with each of Plaintiffs’ requests is an undue
 15   burden with sufficient specificity to allow the parties to assess the claim of burden and to meet
 16   and confer as to any legitimate concerns identified, but Willdan has not done so. See Anderson
 17   Dec. ¶¶ 7, 16, Exs. D, J. Judge Beeler has rightly found similar objections by Ygrene to be “too
 18   conclusory for the court to evaluate,” citing Walker v. Lakewood Condo. Owners Ass’n, 186

 19   F.R.D. 584, 587 (C.D. Cal. 1999) (“Boilerplate, generalized objections are inadequate and

 20   tantamount to not making any objection at all”), and noting that “Ygrene does not explain, for

 21   example, why ‘each interrogatory or request for production is not relevant or how each question

 22   is overly broad, burdensome or oppressive,’” citing Fosselman v. Caropreso, N. C 09-0055 PJH

 23   (PR), 2011 WL 999549, at *8 (N.D. Cal. Mar. 18, 2011). Dkt. No. 184.

 24          Further, Willdan fails to satisfy its burden of showing how producing documents

 25   pursuant to the Subpoenas would constitute an undue burden. “An ‘objection based upon burden

 26   must be sustained by evidence showing the quantum of work required.’” Williams v. Super. Ct.,

 27   3 Cal.5th 531, 549 (2017), quoting West v. Pico Furniture Co. v. Super. Ct., 56 Cal.2d 407, 417
                                                     5
 28   (1961). Willdan also
        PLAINTIFFS'        bears OF
                       NOTICE    the burden
                                     MOTION of showing “that the
                                               AND MOTION      TOinformation is not reasonablyOF
                                                                   COMPEL PRODUCTION
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 10 of 29 Page ID #:10




   1   accessible because of undue burden or cost.” Fed. R. Civ. Proc. R. 45(e)(1)(D). The “burdens”

   2   Willdan described by letter are non-specific and do not describe anything other than the normal

   3   and ordinary process of searching for and reviewing records to produce documents. See

   4   Anderson Dec. ¶ 17, Ex. K. In addition, Willdan’s cited “several thousand pages” is hardly a

   5   massive undertaking, especially for today’s record-dense litigation that most often includes

   6   electronically stored information. Id. Moreover, Willdan has not provided any information about

   7   whether it maintains searchable data in its business or other information that would inform the

   8   parties and the Court about what Willdan would need to do to comply with the Subpoenas.
   9          Finally, Willdan’s claim that it should not be bothered to produce documents responsive
  10   to the Subpoenas unless and until class certification proceedings are complete is without basis.
  11   First, Willdan has not and cannot provide any legal authority to support its position that it does
  12   not need to comply with valid subpoenas until class certification proceedings are complete. As
  13   noted above, merits and class discovery have not and cannot be bifurcated. Second, the
  14   Subpoenas request information that bears relevance to the class certification proceedings.
  15   Documents pertaining to the surprise fees charged and collected by Willdan would further define
  16   the data available for ascertaining the class and the damages calculations available. Third, Judge
  17   Beeler has indicated that a class or classes will be certified by stating that she intends to amend
  18   the class certification order, not abandon it altogether. Thus, any argument that Willdan does not

  19   need to produce documents absent a certified class is also moot.

  20          C.      Willdan Waived Objections to the 8/15/19 Subpoena

  21          Willdan had 14 days to respond to the 8/15/19 Subpoena and assert any objections to that

  22   subpoena. Fed. R. Civ. P. 45(c)(2)(B). Willdan did not serve objections until a month later on

  23   September 16, 2019. Anderson Dec. ¶ 14, Ex. H. “The law is clear that a nonparty can waive her

  24   objections if she fails to timely object to a subpoena to produce documents under Fed. R. Civ. P.

  25   45(c)(2)(B),” which requires a responding party to raise objections “the earlier of the time

  26   specified for compliance or 14 days after the subpoena is served.” Torres v. County of Orange,

  27   2004 U.S. Dist. LEXIS 31217, *18 (C.D. Cal. 2004), citing, e.g., Creative Gifts, Inc. v. UFO,
                                                       6
  28   183PLAINTIFFS'
           F.R.D. 568, 570 (D. NM.
                        NOTICE  OF1998) (“ByAND
                                   MOTION    failing to objectTO
                                                  MOTION       within the time
                                                                 COMPEL        permitted by the
                                                                            PRODUCTION      OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 11 of 29 Page ID #:11




   1   Federal Rules, [the nonparty] has waived the right to object.”); Fed. R. Civ. P. 45(c)(2)(B); see

   2   also Baker v. Ensign, 2014 U.S. Dist. LEXIS 91972, at *18 * (S.D. Cal. 2014) (“A non-party's

   3   failure to timely make objections to a Rule 45 subpoena duces tecum generally requires the court

   4   to find that any objection has been waived.”).

   5          The Court would have to find unusual circumstances and good cause to consider

   6   Willdan’s untimely objections to the 8/15/19 Subpoena, and neither exists here. Baker, 2014 U.S.

   7   Dist. LEXIS at *18, citing McCoy v. Southwest Airlines, Inc., 211 F.R.D. 381, 385 (C.D. Cal.

   8   2002). Such unusual circumstances could be when “’(1) the subpoena is overbroad on its face
   9   and exceeds the bounds of fair discovery; (2) the subpoenaed witness is a non-party acting in
  10   good faith; and (3) counsel for the witness and counsel for the subpoenaing party were in contact
  11   concerning the witness’ compliance prior to the time the witness challenged the legal basis for
  12   the subpoena.’” Id. at *19, quoting McCoy, 211 F.R.D. at 385.
  13          Here, the requests are narrowly tailored to the needs of the case and to the likelihood that
  14   Willdan would be in the best position to provide the requested information. Willdan facilitates
  15   payments for the Ygrene PACE Loans, issues payoff statements, and charges the fees
  16   complained of in the underlying case, among other things. The requests pertain to these aspects
  17   of Willdan’s business, specifically with regard to its role in administering Ygrene’s PACE
  18   Loans. Second, it cannot be said that Willdan was acting in good faith when it ignored multiple

  19   attempts to meet and confer about its complying the Subpoenas, later promised some meet-and-

  20   confer only to respond with its unilateral determination that it need not even consider complying

  21   until after class certification proceedings were complete and refusing to provide any authority for

  22   that position, and eventually provided only boilerplate objections in response to the Subpoenas.

  23   Third, Willdan had yet to respond to Plaintiffs’ meet and confer efforts about the 7/2/19

  24   Subpoena when it was due to respond to the 8/15/19 Subpoena, so it also cannot be said that

  25   Plaintiffs and Willdan “were in contact concerning [its] compliance” before Willdan served its

  26   tardy objections. See Anderson Dec. ¶¶ 7-15.

  27          Prior to Willdan’s eventual response to the 8/15/19 Subpoena, contact between Plaintiffs’
                                                        7
  28   counsel and counsel
         PLAINTIFFS'       for Willdan
                       NOTICE          had consisted
                                 OF MOTION           solely of Plaintiffs’
                                              AND MOTION       TO COMPEL   counsel’s efforts to meet
                                                                               PRODUCTION        OF and
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 12 of 29 Page ID #:12




   1   confer about Willdan’s deficient responses to the 7/2/19 Subpoena and counsel’s accepting

   2   service of the 8/15/19 Subpoena. See id. ¶¶ 8-12. It was not until Plaintiffs were prepared to file a

   3   motion to compel on September 13, 2019 that counsel for Willdan more meaningfully responded

   4   with a phone call promising a more fulsome response to meet and confer efforts, and Willdan’s

   5   objections to the 8/15/19 Subpoena had already been waived. Id. ¶¶ 13-16.

   6          D.      Plaintiffs Have a Legitimate Need to Obtain Documents from Willdan

   7          Plaintiffs have a significant need for the discovery requested from Willdan, and Willdan

   8   has failed to articulate any burden or infringement on its rights that would justify its not
   9   producing documents responsive to the Subpoenas. See Soto, 162 F.R.D. at 621. Pursuant to
  10   Local Rule 37-2, each request in the 7/2/19 and 8/15/19 Subpoenas for which Plaintiffs seek a
  11   further response is addressed herein.
  12          REQUEST NO. 1: All DOCUMENTS sufficient to demonstrate the PAYOFF
              STATEMENT FEE charged per BORROWER, if any, from January 2013 to present.
  13
              RESPONSE TO REQUEST NO. 1: Willdan objects to this document request on the
  14          ground that it seeks information that is neither relevant to a claim or defense in this
              matter nor is it proportional to the needs of the case. Willdan further objects to this
  15          document request given that responding to the document request at this time would be
              inappropriate due to the status of the litigation. Willdan further objects to this document
  16          request on the ground that it seeks information which is protected from discovery by the
              attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  17          privileged. Willdan further objects to this discovery request because it violates Willdan's
              right to privacy. Willdan further objects to this document request on the ground that it
  18          would violate its consumers' right to privacy. Willdan further objects to this document
              request on the ground that it is vague and ambiguous. Willdan further objects to this
  19          document request on the grounds that the phrase "per BORROWER" is vague,
              ambiguous, and nonsensical. Willdan further objects to this document request on the
  20          ground that it is burdensome and oppressive.
  21          REQUEST NO. 2: All DOCUMENTS sufficient to demonstrate the ADMINISTRATIVE
              FEE charged per BORROWER, if any, from January 2013 to present.
  22
            RESPONSE TO REQUEST NO. 2: Willdan objects to this document request on the
  23        ground that it seeks information that is neither relevant to a claim or defense in this
            matter nor is it proportional to the needs of the case. Willdan further objects to this
  24        document request given that responding to the document request at this time would be
            inappropriate due to the status of the litigation. Willdan further objects to this document
  25        request on the ground that it seeks information which is protected from discovery by the
            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  26        privileged. Willdan further objects to this discovery request because it violates Willdan's
            right to privacy. Willdan further objects to this document request on the ground that it
  27        would violate its consumers' right to privacy. Willdan further objects to this document
            request on the ground that it is vague and8 ambiguous. Willdan further objects to this
  28        document NOTICE
         PLAINTIFFS'    request onOF
                                   theMOTION
                                       grounds AND
                                                that the phrase "per
                                                      MOTION         BORROWER"
                                                                 TO COMPEL           is vague, OF
                                                                                PRODUCTION
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 13 of 29 Page ID #:13



            ambiguous, and nonsensical. Willdan further objects to this document request on the
   1        ground that it is burdensome and oppressive.
   2        REQUEST NO. 3: All DOCUMENTS sufficient to demonstrate the
            ESCROW/CUSTODIAL FEE charged per BORROWER, if any, from January 2013 to
   3        present.
   4        RESPONSE TO REQUEST NO. 3: Willdan objects to this document request on the
            ground that it seeks information that is neither relevant to a claim or defense in this
   5        matter nor is it proportional to the needs of the case. Willdan further objects to this
            document request given that responding to the document request at this time would be
   6        inappropriate due to the status of the litigation. Willdan further objects to this document
            request on the ground that it seeks information which is protected from discovery by the
   7        attorney-client privilege and/or attorney work-product doctrine, or is otherwise
            privileged. Willdan further objects to this discovery request because it violates Willdan's
   8        right to privacy. Willdan further objects to this document request on the ground that it
            would violate its consumers' right to privacy. Willdan further objects to this document
   9        request on the ground that it is vague and ambiguous. Willdan further objects to this
            document request on the grounds that the phrase "per BORROWER" is vague,
  10        ambiguous, and nonsensical. Willdan further objects to this document request on the
            ground that it is burdensome and oppressive.
  11
            REQUEST NO. 4: All DOCUMENTS sufficient to demonstrate the PREPAYMENT
  12        PENALTY charged per BORROWER, if any, from January 2013 to present.
  13        RESPONSE TO REQUEST NO. 4: Willdan objects to this document request on the
            ground that it seeks information that is neither relevant to a claim or defense in this
  14        matter nor is it proportional to the needs of the case. Willdan further objects to this
            document request given that responding to the document request at this time would be
  15        inappropriate due to the status of the litigation. Willdan further objects to this document
            request on the ground that it seeks information which is protected from discovery by the
  16        attorney-client privilege and/or attorney work-product doctrine, or is otherwise
            privileged. Willdan further objects to this discovery request because it violates Willdan' s
  17        right to privacy. Willdan further objects to this document request on the ground that it
            would violate its consumers' right to privacy. Willdan further objects to this document
  18        request on the ground that it is vague and ambiguous. Willdan further objects to this
            document request on the grounds that the phrase "per BORROWER" is vague,
  19        ambiguous, and nonsensical. Willdan further objects to this document request on the
            ground that it is burdensome and oppressive.
  20
            REQUEST NO. 5: All DOCUMENTS sufficient to demonstrate the PREPAYMENT
  21        WAIVER FEE charged per BORROWER, if any, from January 2013 to present.
  22        RESPONSE TO REQUEST NO. 5: Willdan objects to this document request on the
            ground that it seeks information that is neither relevant to a claim or defense in this
  23        matter nor is it proportional to the needs of the case. Willdan further objects to this
            document request given that responding to the document request at this time would be
  24        inappropriate due to the status of the litigation. Willdan further objects to this document
            request on the ground that it seeks information which is protected from discovery by the
  25        attorney-client privilege and/or attorney work-product doctrine, or is otherwise
            privileged. Willdan further objects to this discovery request because it violates Willdan's
  26        right to privacy. Willdan further objects to this document request on the ground that it
            would violate its consumers' right to privacy. Willdan further objects to this document
  27        request on the ground that it is vague and ambiguous. Willdan further objects to this
            document request on the grounds that the 9 phrase "per BORROWER" is vague,
  28    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 14 of 29 Page ID #:14



              ambiguous, and nonsensical. Willdan further objects to this document request on the
   1          ground that it is burdensome and oppressive.
   2   Justification for Order Compelling Production of Documents Responsive to Request Nos. 1-5

   3          Plaintiffs have tried to obtain the information requested here from Ygrene, but Ygrene

   4   has produced only a sampling of data that does not include information about charging a Payoff

   5   Statement Fee, claiming undue burden, that it does not generate the Payoff Statement, and that it

   6   has no knowledge of the Payoff Statement Fee charged. Testimony in the case is that Willdan

   7   collects the PACE Loan payments on behalf of Ygrene. Also, Parcel Payoff Statement

   8   documents produced in the case are purportedly signed by a representative for “Willdan
   9   Financial Services” and bear a label or logo that reads “Willdan.” These Parcel Payoff
  10   Statements list amounts for “Redemption Amount” or prepayment penalty, “Escrow/ Custodial
  11   Fee,” and “Administrative Fee.” Because Willdan is the first to collect payments from Ygrene
  12   borrowers, it has the best evidence and firsthand knowledge of what each borrower is actually
  13   charged and pays, and it is in the best position to efficiently provide the most complete
  14   production of documents responsive to these requests.
  15          Moreover, the information sought by these requests is relevant and valuable to the case.
  16   The fees charged to Ygrene borrowers are relevant to claims that class members were
  17   unreasonably charged these fees, and the document production would further define the data
  18   available for ascertaining the class and the available damages calculations later in the litigation.

  19          REQUEST NO. 6: All COMMUNICATIONS between You and YGRENE regarding
              whether to charge a PAYOFF STATEMENT FEE in connection with PREPAYMENT.
  20
              RESPONSE TO REQUEST NO. 6: Willdan objects to this document request on the
  21          ground that it seeks information that is neither relevant to a claim or defense in this
              matter nor is it proportional to the needs of the case. Willdan further objects to this
  22          document request given that responding to the document request at this time would be
              inappropriate due to the status of the litigation. Willdan further objects to this document
  23          request on the ground that it seeks information which is protected from discovery by the
              attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  24          privileged. Willdan further objects to this discovery request because it violates Willdan's
              right to privacy. Willdan further objects to this document request on the ground that it
  25          would violate its consumers' right to privacy. Willdan further objects to this document
              request on the ground that it is vague and ambiguous. Willdan further objects to this
  26          document request on the ground that it is burdensome and oppressive. Willdan further
              objects to this document request on the ground that is unduly burdensome to request a
  27          non-party to produce these documents when the documents requested would be more
              easily obtained from a party to this litigation.
                                                       10
  28     PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 15 of 29 Page ID #:15



             REQUEST NO. 7: All COMMUNICATIONS between You and YGRENE regarding
   1         whether to charge an ADMINISTRATIVE FEE in connection with PREPAYMENT.
   2         RESPONSE TO REQUEST NO. 7: Willdan objects to this document request on the
             ground that it seeks information that is neither relevant to a claim or defense in this
   3         matter nor is it proportional to the needs of the case. Willdan further objects to this
             document request given that responding to the document request at this time would be
   4         inappropriate due to the status of the litigation. Willdan further objects to this document
             request on the ground that it seeks information which is protected from discovery by the
   5         attorney-client privilege and/or attorney work-product doctrine, or is otherwise
             privileged. Willdan further objects to this discovery request because it violates Willdan’s
   6         right to privacy. Willdan further objects to this document request on the ground that it
             would violate its consumers' right to privacy. Willdan further objects to this document
   7         request on the ground that it is vague and ambiguous. Willdan further objects to this
             document request on the ground that it is burdensome and oppressive. Willdan further
   8         objects to this document request on the ground that is unduly burdensome to request a
             non-party to produce these documents when the documents requested would be more
   9         easily obtained from a party to this litigation.
  10         REQUEST NO. 8: All COMMUNICATIONS between You and YGRENE regarding
             whether to charge an ESCROW/CUSTODIAL FEE in connection with PREPAYMENT.
  11
             RESPONSE TO REQUEST NO. 8: Willdan objects to this document request on the
  12         ground that it seeks information that is neither relevant to a claim or defense in this
             matter nor is it proportional to the needs of the case. Willdan further objects to this
  13         document request given that responding to the document request at this time would be
             inappropriate due to the status of the litigation. Willdan further objects to this document
  14         request on the ground that it seeks information which is protected from discovery by the
             attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  15         privileged. Willdan further objects to this discovery request because it violates Willdan's
             right to privacy. Willdan further objects to this document request on the ground that it
  16         would violate its consumers' right to privacy. Willdan further objects to this document
             request on the ground that it is vague and ambiguous. Willdan further objects to this
  17         document request on the ground that it is burdensome and oppressive. Willdan further
             objects to this document request on the ground that is unduly burdensome to request a
  18         non-party to produce these documents when the documents requested would be more
             easily obtained from a party to this litigation.
  19
             REQUEST NO. 9: All COMMUNICATIONS between You and YGRENE regarding
  20         whether to charge a PREPAYMENT WAIVER FEE in connection with PREPAYMENT.
  21        RESPONSE TO REQUEST NO. 9: Willdan objects to this document request on the
            ground that it seeks information that is neither relevant to a claim or defense in this
  22        matter nor is it proportional to the needs of the case. Willdan further objects to this
            document request given that responding to the document request at this time would be
  23        inappropriate due to the status of the litigation. Willdan further objects to this document
            request on the ground that it seeks information which is protected from discovery by the
  24        attorney-client privilege and/or attorney work-product doctrine, or is otherwise
            privileged. Willdan further objects to this discovery request because it violates Willdan's
  25        right to privacy. Willdan further objects to this document request on the ground that it
            would violate its consumers' right to privacy. Willdan further objects to this document
  26        request on the ground that it is vague and ambiguous. Willdan further objects to this
            document request on the ground that it is burdensome and oppressive. Willdan further
  27        objects to this document request on the ground that is unduly burdensome to request a
            non-party to produce these documents11     when the documents requested would be more
  28        easily obtained
         PLAINTIFFS'   NOTICEfromOF
                                  a party
                                     MOTIONto thisAND
                                                   litigation.
                                                        MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 16 of 29 Page ID #:16



             REQUEST NO. 10: All COMMUNICATIONS between YOU and YGRENE regarding
   1         the amount of any PAYOFF STATEMENT FEE charged, including any change(s) in the
             amount charged, in connection with PREPAYMENT.
   2
             RESPONSE TO REQUEST NO. 10: Willdan objects to this document request on the
   3         ground that it seeks information that is neither relevant to a claim or defense in this
             matter nor is it proportional to the needs of the case. Willdan further objects to this
   4         document request given that responding to the document request at this time would be
             inappropriate due to the status of the litigation. Willdan further objects to this document
   5         request on the ground that it seeks information which is protected from discovery by the
             attorney-client privilege and/or attorney work-product doctrine, or is otherwise
   6         privileged. Willdan further objects to this discovery request because it violates Willdan's
             right to privacy. Willdan further objects to this document request on the ground that it
   7         would violate its consumers' right to privacy. Willdan further objects to this document
             request on the ground that it is vague and ambiguous. Willdan further objects to this
   8         document request on the ground that it is burdensome and oppressive. Willdan further
             objects to this document request on the ground that is unduly burdensome to request a
   9         non-party to produce these documents when the documents requested would be more
             easily obtained from a party to this litigation.
  10
             REQUEST NO. 11: All COMMUNICATIONS between YOU and YGRENE regarding
  11         the amount of any ADMINISTRATIVE FEE charged, including any change(s) in the
             amount charged, in connection with PREPAYMENT.
  12
             RESPONSE TO REQUEST NO. 11: Willdan objects to this document request on the
  13         ground that it seeks information that is neither relevant to a claim or defense in this
             matter nor is it proportional to the needs of the case. Willdan further objects to this
  14         document request given that responding to the document request at this time would be
             inappropriate due to the status of the litigation. Willdan further objects to this document
  15         request on the ground that it seeks information which is protected from discovery by the
             attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  16         privileged. Willdan further objects to this discovery request because it violates Willdan' s
             right to privacy. Willdan further objects to this document request on the ground that it
  17         would violate its consumers' right to privacy. Willdan further objects to this document
             request on the ground that it is vague and ambiguous. Willdan further objects to this
  18         document request on the ground that it is burdensome and oppressive. Willdan further
             objects to this document request on the ground that is unduly burdensome to request a
  19         non-party to produce these documents when the documents requested would be more
             easily obtained from a party to this litigation.
  20
             REQUEST NO. 12: All COMMUNICATIONS between YOU and YGRENE regarding
  21         the amount of any ESCROW/CUSTODIAL FEE charged, including any change(s) in the
             amount charged, in connection with PREPAYMENT.
  22
            RESPONSE TO REQUEST NO. 12: Willdan objects to this document request on the
  23        ground that it seeks information that is neither relevant to a claim or defense in this
            matter nor is it proportional to the needs of the case. Willdan further objects to this
  24        document request given that responding to the document request at this time would be
            inappropriate due to the status of the litigation. Willdan further objects to this document
  25        request on the ground that it seeks information which is protected from discovery by the
            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  26        privileged. Willdan further objects to this discovery request because it violates Willdan's
            right to privacy. Willdan further objects to this document request on the ground that it
  27        would violate its consumers' right to privacy. Willdan further objects to this document
            request on the ground that it is vague and
                                                     12 ambiguous. Willdan further objects to this
  28        document NOTICE
         PLAINTIFFS'    request onOF
                                   theMOTION
                                       ground that
                                                ANDit is burdensome
                                                      MOTION         and oppressive.
                                                                TO COMPEL             Willdan further
                                                                                PRODUCTION       OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 17 of 29 Page ID #:17



              objects to this document request on the ground that is unduly burdensome to request a
   1          non-party to produce these documents when the documents requested would be more
              easily obtained from a party to this litigation.
   2
              REQUEST NO. 13: All COMMUNICATIONS between YOU and YGRENE regarding
   3          the amount of any PREPAYMENT WAIVER FEE charged, including any change(s) in
              the amount charged, in connection with PREPAYMENT.
   4
              RESPONSE TO REQUEST NO. 13: Willdan objects to this document request on the
   5          ground that it seeks information that is neither relevant to a claim or defense in this
              matter nor is it proportional to the needs of the case. Willdan further objects to this
   6          document request given that responding to the document request at this time would be
              inappropriate due to the status of the litigation. Willdan further objects to this document
   7          request on the ground that it seeks information which is protected from discovery by the
              attorney-client privilege and/or attorney work-product doctrine, or is otherwise
   8          privileged. Willdan further objects to this discovery request because it violates Willdan' s
              right to privacy. Willdan further objects to this document request on the ground that it
   9          would violate its consumers' right to privacy. Willdan further objects to this document
              request on the ground that it is vague and ambiguous. Willdan further objects to this
  10          document request on the ground that it is burdensome and oppressive. Willdan further
              objects to this document request on the ground that is unduly burdensome to request a
  11          non-party to produce these documents when the documents requested would be more
              easily obtained from a party to this litigation.
  12
       Justification for Order Compelling Production of Documents Responsive to Request Nos. 6-13
  13
              These requests ask that Willdan provide communications it had with Ygrene about
  14
       whether to charge the various fees at issue in this case and the amounts of those fees, including
  15
       any change(s) in the amounts charged. Plaintiffs have requested communications about charging
  16
       these fees and their amounts from Ygrene, and Ygrene states that virtually none exist. If no such
  17
       documents are within Willdan’s possession, custody or control, it can say so. However, because
  18
       Willdan collected PACE Loan payments for Ygrene, there must be some communication(s)
  19
       between Willdan and Ygrene about what would be charged. In addition, communications about
  20
       charging these fees is relevant to determining when the fees were charged, further aiding the
  21
       parties in defining the class period.
  22
              REQUEST NO. 14: All DOCUMENTS that REFER or RELATE TO any formal or
  23          informal complaints YOU received REGARDING YGRENE.
  24        RESPONSE TO REQUEST NO. 14: Willdan objects to this document request on the
            ground that it seeks information that is neither relevant to a claim or defense in this
  25        matter nor is it proportional to the needs of the case. Willdan further objects to this
            document request given that responding to the document request at this time would be
  26        inappropriate due to the status of the litigation. Willdan further objects to this document
            request on the ground that it seeks information which is protected from discovery by the
  27        attorney-client privilege and/or attorney work-product doctrine, or is otherwise
            privileged. Willdan further objects to this
                                                     13 discovery request because it violates Willdan's
  28        right to privacy.
         PLAINTIFFS'   NOTICE Willdan  further objects
                                 OF MOTION             to this document
                                                AND MOTION               requestPRODUCTION
                                                                 TO COMPEL       on the ground that
                                                                                                 OF it
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 18 of 29 Page ID #:18



                would violate its consumers' right to privacy. Willdan further objects to this document
   1            request on the ground that it is vague and ambiguous. Willdan further objects to this
                document request on the ground that it is burdensome and oppressive. Willdan further
   2            objects to this document request on the grounds that it is overbroad to the issues of the
                litigation.
   3
                REQUEST NO. 15: All DOCUMENTS that REFER or RELATE TO any formal or
   4            informal complaints YOU received REGARDING PACE Loans.
   5            RESPONSE TO REQUEST NO. 15: Willdan objects to this document request on the
                ground that it seeks information that is neither relevant to a claim or defense in this
   6            matter nor is it proportional to the needs of the case. Willdan further objects to this
                document request given that responding to the document request at this time would be
   7            inappropriate due to the status of the litigation. Willdan further objects to this document
                request on the ground that it seeks information which is protected from discovery by the
   8            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
                privileged. Willdan further objects to this discovery request because it violates Willdan's
   9            right to privacy. Willdan further objects to this document request on the ground that it
                would violate its consumers' right to privacy. Willdan further objects to this document
  10            request on the ground that it is vague and ambiguous. Willdan further objects to this
                document request on the ground that it is burdensome and oppressive. Willdan further
  11            objects to this document request on the grounds that it is overbroad to the issues of the
                litigation.
  12
       Justification for Order Compelling Production of Documents Responsive to Request Nos. 14-
  13
       15
  14
                These requests ask for documents showing complaints Willdan received about Ygrene
  15
       and PACE Loans. Only Willdan can provide documents responsive to this request, to the extent
  16
       any exist. Plaintiffs offered to table these requests for a later date, without waiving any rights,
  17
       given the procedural posture of the case back in August and the more pressing need for Willdan
  18
       to provide documents responsive to other requests discussed here. With Judge Beeler’s
  19
       indicating she will issue an amended order certifying classes and Plaintiffs now having to burden
  20
       the Court with a motion for further responses to the 7/2/19 Subpoena, Plaintiffs request that any
  21
       such Order include responses to these requests so as to avoid any need to re-visit these requests
  22
       at a later date.
  23
                REQUEST NO. 16: All DOCUMENTS that REFER or RELATE TO any government or
  24            regulatory agency inquiry or investigation REFERRING or RELATED TO YGRENE.
  25           RESPONSE TO REQUEST NO. 16: Willdan objects to this document request on the
               ground that it seeks information that is neither relevant to a claim or defense in this
  26           matter nor is it proportional to the needs of the case. Willdan further objects to this
               document request given that responding to the document request at this time would be
  27           inappropriate due to the status of the litigation. Willdan further objects to this document
               request on the ground that it seeks information
                                                        14        which is protected from discovery by the
  28           attorney-client
            PLAINTIFFS'  NOTICE privilege and/or attorney
                                     OF MOTION             work-product
                                                   AND MOTION            doctrine, PRODUCTION
                                                                    TO COMPEL      or is otherwise OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 19 of 29 Page ID #:19



                privileged. Willdan further objects to this discovery request because it violates Willdan's
   1            right to privacy. Willdan further objects to this document request on the ground that it
                would violate its consumers' right to pnvacy. Willdan further objects to this document
   2            request on the ground that it is vague and ambiguous. Willdan further objects to this
                document request on the ground that it is burdensome and oppressive. Willdan further
   3            objects to this document request on the ground that is unduly burdensome to request a
                non-party to produce these documents when the documents requested would be more
   4            easily obtained from a party to this litigation.
   5            REQUEST NO. 17: All DOCUMENTS that REFER or RELATE TO any government or
                regulatory agency inquiry or investigation REFERRING or RELATED TO PACE Loans.
   6
                RESPONSE TO REQUEST NO. 17: Willdan objects to this document request on the
   7            ground that it seeks information that is neither relevant to a claim or defense in this
                matter nor is it proportional to the needs of the case. Willdan further objects to this
   8            document request given that responding to the document request at this time would be
                inappropriate due to the status of the litigation. Willdan further objects to this document
   9            request on the ground that it seeks information which is protected from discovery by the
                attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  10            privileged. Willdan further objects to this discovery request because it violates Willdan's
                right to privacy. Willdan further objects to this document request on the ground that it
  11            would violate its consumers' right to privacy. Willdan further objects to this document
                request on the ground that it is vague and ambiguous. Willdan further objects to this
  12            document request on the ground that it is burdensome and oppressive. Willdan further
                objects to this document request on the ground that is unduly burdensome to request a
  13            non-party to produce these documents when the documents requested would be more
                easily obtained from a party to this litigation.
  14
       Justification for Order Compelling Production of Documents Responsive to Request Nos. 16-
  15
       17
  16
                These requests ask for documents related to any government or regulatory inquiry
  17
       pertaining to Ygrene and PACE Loans. Only Willdan can provide documents it has received or
  18
       generated that are responsive to this request. Again, Plaintiffs offered to table these requests for a
  19
       later date, without waiving any rights, given the procedural posture of the case at that time and
  20
       the more pressing need for Willdan to provide documents responsive to other requests discussed
  21
       here. With Judge Beeler’s indicating she will issue an amended order certifying classes and
  22
       Plaintiffs now having to burden the Court with a motion for further responses to the 7/2/19
  23
       Subpoena, Plaintiffs request that any such Order include responses to these requests so as to
  24
       avoid any need to re-visit these requests by Court intervention at a later date.
  25
                REQUEST NO. 18: All contracts or agreements between YOU and YGRENE that
  26            REFER or RELATE TO PACE Loans.
  27           RESPONSE TO REQUEST NO. 18: Willdan objects to this document request on the
               ground that it seeks information that is15
                                                        neither relevant to a claim or defense in this
  28           matter norNOTICE
            PLAINTIFFS'   is it proportional
                                    OF MOTIONto theAND
                                                   needsMOTION
                                                          of the case.
                                                                   TOWilldan
                                                                       COMPEL   further objects to this
                                                                                   PRODUCTION       OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 20 of 29 Page ID #:20



              document request given that responding to the document request at this time would be
   1          inappropriate due to the status of the litigation. Willdan further objects to this document
              request on the ground that it seeks information which is protected from discovery by the
   2          attorney-client privilege and/or attorney work-product doctrine, or is otherwise
              privileged. Willdan further objects to this discovery request because it violates Willdan's
   3          right to privacy. Willdan further objects to this document request on the ground that it
              would violate its consumers' right to privacy. Willdan further objects to this document
   4          request on the ground that it is vague and ambiguous. Willdan further objects to this
              document request on the ground that it is burdensome and oppressive. Willdan further
   5          objects to this document request on the ground that is unduly burdensome to request a
              non-party to produce these documents when the documents requested would be more
   6          easily obtained from a party to this litigation.
   7   Justification for Order Compelling Production of Documents Responsive to Request No. 18

   8          This request for contracts between Willdan and Ygrene is relevant to determining the
   9   nature of the relationship between the two companies, and it should be a relatively simple and
  10   easy request to fulfill without much burden. Plaintiffs requested confirmation from Willdan that
  11   it would not object to Ygrene’s providing documents responsive to this request in their March 3
  12   letter because Ygrene may ostensibly object to such a request on ground of third-party privacy,
  13   and Willdan has not provided that confirmation. See Anderson Dec. ¶ 17, Ex. K.
  14          REQUEST NO. 19: All DOCUMENTS REFERRING or RELATED TO revenue
              received by YOU from YGRENE.
  15
              RESPONSE TO REQUEST NO. 19: Willdan objects to this document request on the
  16          ground that it seeks information that is neither relevant to a claim or defense in this
              matter nor is it proportional to the needs of the case. Willdan further objects to this
  17          document request given that responding to the document request at this time would be
              inappropriate due to the status of the litigation. Willdan further objects to this document
  18          request on the ground that it seeks information which is protected from discovery by the
              attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  19          privileged. Willdan further objects to this discovery request because it violates Willdan' s
              right to privacy. Willdan further objects to this document request on the ground that it
  20          would violate its consumers' right to privacy. Willdan further objects to this document
              request on the ground that it is vague and ambiguous. Willdan further objects to this
  21          document request on the ground that it is burdensome and oppressive.
  22          REQUEST NO. 20: All DOCUMENTS REFERRING or RELATED TO earnings YOU
              received in connection with Ygrene PACE Loans.
  23
            RESPONSE TO REQUEST NO. 20: Willdan objects to this document request on the
  24        ground that it seeks information that is neither relevant to a claim or defense in this
            matter nor is it proportional to the needs of the case. Willdan further objects to this
  25        document request given that responding to the document request at this time would be
            inappropriate due to the status of the litigation. Willdan further objects to this document
  26        request on the ground that it seeks information which is protected from discovery by the
            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  27        privileged. Willdan further objects to this discovery request because it violates Willdan's
            right to privacy. Willdan further objects16to this document request on the ground that it
  28        would violate
         PLAINTIFFS'       its consumers'
                       NOTICE    OF MOTION rightAND
                                                 to privacy.
                                                      MOTION Willdan further objects
                                                                 TO COMPEL           to this document
                                                                                PRODUCTION       OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 21 of 29 Page ID #:21



                request on the ground that it is vague and ambiguous. Willdan further objects to this
   1            document request on the ground that it is burdensome and oppressive.
   2   Justification for Order Compelling Production of Documents Responsive to Request Nos. 19-

   3   20

   4            These requests ask for revenue and earnings Willdan received from Ygrene and in

   5   connection with Ygrene’s PACE Loans. This information is relevant to Plaintiffs’ claims that

   6   Ygrene charged unreasonable fees in connection with its PACE Loans. Because Ygrene used

   7   Willdan to collect those fees, Willdan is the best source of information about revenue and

   8   earnings collected in connection with Ygrene PACE Loans.
   9            REQUEST NO. 21: All COMMUNICATIONS between YOU and YGRENE that
                REFER or RELATE TO the likelihood of PREPAYMENT of a PACE Loan in the event
  10            of a sale or refinance of a property by a PACE Loan BORROWER.
  11            RESPONSE TO REQUEST NO. 21: Willdan objects to this document request on the
                ground that it seeks information that is neither relevant to a claim or defense in this
  12            matter nor is it proportional to the needs of the case. Willdan further objects to this
                document request given that responding to the document request at this time would be
  13            inappropriate due to the status of the litigation. Willdan further objects to this document
                request on the ground that it seeks information which is protected from discovery by the
  14            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
                privileged. Willdan further objects to this discovery request because it violates Willdan's
  15            right to privacy. Willdan further objects to this document request on the ground that it
                would violate its consumers' right to privacy. Willdan further objects to this document
  16            request on the ground that it is vague and ambiguous. Willdan further objects to this
                document request on the ground that it is burdensome and oppressive.
  17
       Justification for Order Compelling Production of Documents Responsive to Request No. 21
  18
                This request asks for communications between Willdan and Ygrene about the likelihood
  19
       of Prepayment of PACE Loans in the event of a sale or refinance of a property encumbered by a
  20
       Ygrene PACE Loan, which is information relevant to key representations at issue in the case.
  21
       Plaintiffs have requested such communications from Ygrene, and Ygrene states that virtually
  22
       none exist. If no such documents are within Willdan’s possession, custody or control, it can so
  23
       state.
  24
                REQUEST NO. 22: For instances known to YOU in which a property encumbered by a
  25            PACE Loan was sold and transferred to a new property owner without PREPAYMENT
                of the PACE Loan from January 1, 2013 to present, produce all DOCUMENTS sufficient
  26            to Identify (a) the original BORROWER, (b) the address of the property encumbered by
                the PACE Loan, and (c) the subsequent property owner for each such transfer of a PACE
  27            Loan obligation.
                                         17
  28     PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 22 of 29 Page ID #:22



             RESPONSE TO REQUEST NO. 22: Willdan objects to this document request on the
   1         ground that it seeks information that is neither relevant to a claim or defense in this
             matter nor is it proportional to the needs of the case. Willdan further objects to this
   2         document request given that responding to the document request at t�is time would be
             inappropriate due to the status of the litigation. Willdan further objects to this document
   3         request on the ground that it seeks information which is protected from discovery by the
             attorney-client privilege and/or attorney work-product doctrine, or is otherwise
   4         privileged. Willdan further objects to this discovery request because it violates Willdan's
             right to privacy. Willdan further objects to this document request on the ground that it
   5         would violate its consumers' right to privacy. Willdan further objects to this document
             request on the ground that it is vague and ambiguous. Willdan further objects to this
   6         document request on the ground that it is burdensome and oppressive. Willdan further
             objects to this document request on the ground that is unduly burdensome to request a
   7         non-party to produce these documents when the documents requested would be more
             easily obtained from a party to this litigation.
   8
             REQUEST NO. 23: For instances known to YOU in which a property encumbered by a
   9         PACE Loan was sold and transferred to a new property owner without PREPAYMENT
             of the PACE Loan from January 1, 2013 to present, produce all DOCUMENTS sufficient
  10         to identify any ADMINISTRATIVE FEE assessed to the original Borrower and/or the
             new property owner for each such transfer.
  11
             RESPONSE TO REQUEST NO. 23: Willdan objects to this document request on the
  12         ground that it seeks information that is neither relevant to a claim or defense in this
             matter nor is it proportional to the needs of the case. Willdan further objects to this
  13         document request given that responding to the document request at this time would be
             inappropriate due to the status of the litigation. Willdan further objects to this document
  14         request on the ground that it seeks information which is protected from discovery by the
             attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  15         privileged. Willdan further objects to this discovery request because it violates Willdan's
             right to privacy. Willdan further objects to this document request on the ground that it
  16         would violate its consumers' right to privacy. Willdan further objects to this document
             request on the ground that it is vague and ambiguous. Willdan further objects to this
  17         document request on the ground that it is burdensome and oppressive. Willdan further
             objects to this document request on the ground that is unduly burdensome to request a -
  18         non-party to produce these documents when the documents requested would be more
             easily obtained from a party to this litigation.
  19
             REQUEST NO. 24: For instances known to YOU in which a property encumbered by a
  20         PACE Loan was sold and transferred to a new property owner without PREPAYMENT
             of the PACE Loan from January 1, 2013 to present, produce all DOCUMENTS sufficient
  21         to identify any ESCROW / CUSTODIAL FEE assessed to the original Borrower and/or
             the new property owner for each such transfer.
  22
            RESPONSE TO REQUEST NO. 24: Willdan objects to this document request on the
  23        ground that it seeks information that is neither relevant to a claim or defense in this
            matter nor is it proportional to the needs of the case. Willdan further objects to this
  24        document request given that responding to the document request at this time would be
            inappropriate due to the status of the litigation. Willdan further objects to this document
  25        request on the ground that it seeks information which is protected from discovery by the
            attorney-client privilege and/or attorney work-product doctrine, or is otherwise
  26        privileged. Willdan further objects to this discovery request because it violates Willdan's
            right to privacy. Willdan further objects to this document request on the ground that it
  27        would violate its consumers' right to privacy. Willdan further objects to this document
            request on the ground that it is vague and
                                                     18 ambiguous. Willdan further objects to this
  28        document NOTICE
         PLAINTIFFS'    request onOF
                                   theMOTION
                                       ground that
                                                ANDit is burdensome
                                                      MOTION         and oppressive.
                                                                TO COMPEL             Willdan further
                                                                                PRODUCTION       OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 23 of 29 Page ID #:23



              objects to this document request on the ground that is unduly burdensome to request a
   1          non-party to produce these documents when the documents requested would be more
              easily obtained from a party to this litigation.
   2
              REQUEST NO. 25: For instances known to YOU in which a Borrower was able to
   3          refinance without PREPAYMENT of the PACE Loan from January 1, 2013 to present,
              produce all DOCUMENTS sufficient to Identify (a) the original BORROWER and (b)
   4          the address of the property encumbered by the PACE Loan for each such instance.
   5          RESPONSE TO REQUEST NO. 25: Willdan objects to this document request on the
              ground that it seeks information that is neither relevant to a claim or defense in this
   6          matter nor is it proportional to the needs of the case. Willdan further objects to this
              document request given that responding to the document request at this time would be
   7          inappropriate due to the status of the litigation. Willdan further objects to this document
              request on the ground that it seeks information which is protected from discovery by the
   8          attorney-client privilege and/or attorney work-product doctrine, or is otherwise
              privileged. Willdan further objects to this discovery request because it violates Willdan's
   9          right to privacy. Willdan further objects to this document request on the ground that it
              would violate its consumers' right to privacy. Willdan further objects to this document
  10          request on the ground that it is vague and ambiguous. Willdan further objects to this
              document request on the ground that it is burdensome and oppressive. Willdan further
  11          objects to this document request on the ground that is unduly burdensome to request a
              non-party to produce these documents when the documents requested would be more
  12          easily obtained from a party to this litigation.
  13          REQUEST NO. 26: For instances known to YOU in which a Borrower was able to
              refinance without PREPAYMENT of the PACE Loan from January 1, 2013 to present,
  14          produce all DOCUMENTS sufficient to identify any ADMINISTRATIVE FEE assessed,
              if any, to the original BORROWER and/or the new property owner because of each such
  15          refinance.
  16          RESPONSE TO REQUEST NO. 26 (Erroneously labeled as “RESPONSE TO
              REQUEST NO. 5”): Willdan objects to this document request on the ground that it seeks
  17          information that is neither relevant to a claim or defense in this matter nor is it
              proportional to the needs of the case. Willdan further objects to this document request
  18          given that responding to the document request at this time would be inappropriate due to
              the status of the litigation. Willdan further objects to this document request on the ground
  19          that it seeks information which is protected from discovery by the attorney-client
              privilege and/or attorney work-product doctrine, or is otherwise privileged. Willdan
  20          further objects to this discovery request because it violates Willdan' s right to privacy.
              Willdan further objects to this document request on the ground that it would violate its
  21          consumers' right to privacy. Willdan further objects to this document request on the
              ground that it is vague and ambiguous. Willdan further objects to this document request
  22          on the ground that it is burdensome and oppressive. Willdan further objects to this
              document request on the ground that is unduly burdensome to request a non-party to
  23          produce these documents when the documents requested would be more easily obtained
              from a party to this litigation.
  24
       Justification for Order Compelling Production of Documents Responsive to Request Nos. 22-
  25
       26
  26
              Willdan responded to the 8/15/19 Subpoena for documents with the same, insufficient
  27
       and boilerplate objections of burden, oppression,
                                                     19 and privacy. As previously noted hereinabove,
  28    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 24 of 29 Page ID #:24




   1   Judge Beeler has found similar objections by Ygrene to be “too conclusory” to be evaluated,

   2   citing Walker, 186 F.R.D. at 587 (“Boilerplate, generalized objections are inadequate and

   3   tantamount to not making any objection at all”). In any event, Willdan’s objections to the

   4   8/15/19 Subpoena were waived when it failed to timely respond to the subpoena. See § III.C,

   5   supra.

   6            Virtually identical document requests were posed to Ygrene, but those prior requests are

   7   inconsequential to Plaintiffs’ subpoena to Willdan. Ygrene has not provided any documents that

   8   identify the fees assessed for any obligations transferred between property owners or remaining
   9   after a refinance, and the requests are tied specifically to what is known to Willdan, not Ygrene.
  10   Moreover, Willdan is in the best position to provide records of the subject fees and penalties it
  11   charged and collected from Ygrene borrowers.
  12            E.     Willdan’s Counsel Failed to Meet and Confer
  13            Plaintiffs served their first Notice of Service of Subpoena and Subpoena to Produce
  14   Documents, Information, or Objects or to Permit Inspection of Premises in a civil action
  15   directed to Willdan on July 2, 2019. Anderson Dec. ¶ 5, Ex. B. Service was confirmed on
  16   July 5, 2019. Willdan served its Objections and Responses to Plaintiffs’ Subpoena to Produce
  17   Documents by email on July 17, 2019. Id. ¶ 6, Ex. C. Plaintiffs’ counsel sent a detailed meet-
  18   and-confer letter to Willdan’s counsel on August 1, 2019, requesting a privilege log, any

  19   further, written meet and confer so desired, and responsive documents on or before August

  20   12, 2019. Id. ¶ 7, Ex. D. This letter also indicated that counsel should be in contact should he

  21   need additional time to respond. Id.

  22            Having not received anything in response to the meet-and-confer letter, Plaintiffs’

  23   counsel phoned Willdan’s counsel, David Bolstad, on August 14, 2019 and left a message

  24   indicating that a motion to compel would soon follow and inviting him to call to discuss. Id.

  25   ¶ 8. Mr. Bolstad returned the call on August 15, 2019, stating that the meet-and-confer letter

  26   had gone to his email spam folder, that “[they] are going to cooperate” but need more time,

  27   and that a response to the letter would come by August 23. Id. ¶ 9. Plaintiffs’ counsel further
                                                      20
  28   requested by email
          PLAINTIFFS'     on August
                       NOTICE   OF 15, 2019 that
                                    MOTION    ANDMr.MOTION
                                                     Bolstad’sTO
                                                               office accept PRODUCTION
                                                                 COMPEL      service of an OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 25 of 29 Page ID #:25




   1   additional subpoena with five additional document requests, and Mr. Bolstad agreed to

   2   accept service. Id. ¶ 10. Plaintiffs then served the 8/15/19 Subpoena to Willdan, indicating

   3   that compliance was due on September 5, 2019. Id. ¶ 11.

   4          The August 23 deadline pertaining to the 7/2/19 Subpoena came and went, and on

   5   August 26, 2019, Mr. Bolstad emailed asking if Plaintiffs’ counsel would be available on

   6   Wednesday, August 28 to discuss the responses. Id. ¶ 12. Plaintiffs’ counsel agreed and

   7   asked whether the response to the initial meet-and-confer letter was still forthcoming. Id.

   8   Nothing more was heard from Willdan’s counsel until an email sent Saturday, September 7
   9   asking whether Plaintiffs’ counsel was available to discuss after 5 p.m. the following day – a
  10   Sunday. Id. Plaintiffs’ counsel responded on Monday, September 9, with availability all that
  11   day until about 6 p.m. Id. Mr. Bolstad emailed on Wednesday, September 11 that he would
  12   have his partner, Jerome Jauffret, contact Plaintiffs’ counsel about the “document subpoena.”
  13   Id.
  14          Mr. Jauffret finally called Plaintiffs’ counsel the afternoon of Friday, September 13
  15   and was advised that Plaintiffs planned to file a motion to compel that day. Id. ¶ 13. Mr.
  16   Jauffret asked for additional time to get up to speed on the issues and discuss with his client
  17   early the next week, and Plaintiffs’ counsel agreed to hold off on filing a motion to compel.
  18   Id. Additional follow-up to Mr. Jauffret the next week included Plaintiffs’ position that

  19   Willdan had waived its objections to the 8/15/19 Subpoena. Id. ¶ 15, Ex. I.

  20          Willdan finally responded to Plaintiffs’ August 1 letter on September 20, 2019 with

  21   blanket statements without any researched analysis, indication that it would not consider

  22   producing documents until the underlying court issued a class certification order, if any, and

  23   demands that Plaintiffs prove they had previously made the same requests to Ygrene. Id. ¶

  24   16, Ex. J. This September 20 letter did not address the 8/15/19 Subpoena. See id.

  25          Once Judge Beeler released the court’s initial, January 6, 2020 Order Certifying

  26   Classes to the public docket on March 3, 2020, Plaintiffs sent another letter to Willdan two

  27   days later. This March 5, 2020 letter addressed the September 20 letter, advised that Judge
                                                      21
  28   Beeler had issuedNOTICE
         PLAINTIFFS'    an OrderOF
                                Certifying
                                   MOTION  Classes, provided further
                                             AND MOTION              justification
                                                             TO COMPEL             for the requests
                                                                             PRODUCTION        OF
         DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
          SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
          PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 26 of 29 Page ID #:26




   1   in the 8/15/19 Subpoena, and noted that Judge Beeler’s Standing Order pertaining to

   2   discovery disputes pertains only to the parties of the litigation. Id. ¶ 17, Ex. K.

   3            Willdan responded on March 27, stating that it will not consider producing

   4   documents in response to the Subpoenas until Ygrene’s Motion for Reconsideration of the

   5   Order Certifying Classes and Ygrene’s Petition to Appeal the Order Certifying Classes are

   6   resolved, again without providing any authoritative support to justify its position. Id. ¶ 18,

   7   Ex. L. Willdan further complained that there had been no mention of Judge Beeler’s having

   8   granted leave for Ygrene to pursue its Motion for Reconsideration—a nonexistent fact at the
   9   time of Plaintiffs’ March 3 letter—or of Ygrene’s Petition to Appeal the Class Certification
  10   Order—a fact of no consequence since one could only speculate as to whether the Court of
  11   Appeal would grant the Petition and because the litigation would not be stayed pending the
  12   outcome of the appeal even if Ygrene’s Petition was granted. 3 See id.
  13            Finally, Willdan insists that further meet and confer be done “in accordance with the

  14   procedures for discovery disputes set forth in Judge Beeler’s Standing Order.” Id. Judge

  15   Beeler’s Standing Order pertaining to Discovery Disputes applies only to “the parties”,

  16   referring to “either party,” “plaintiff’s counsel,” and “defense counsel” throughout, and

  17   Willdan has provided no basis for its assertion that these provisions apply to a non-party like

  18   Willdan. Id. ¶ 19, Ex. M; see also id.

  19            Willdan’s failure to address Plaintiffs’ researched and reasoned points made as to

  20   why the requests in the Subpoenas are justified and warrant compliance amounts to

  21   Willdan’s refusing to meet and confer altogether.

  22   V.       CONCLUSION

  23            Based on the foregoing, Plaintiffs respectfully request an Order Granting the Motion to

  24   Compel Production of Documents pursuant to the Subpoenas issued to non-party Willdan

  25   Financial Services, and for an Order deeming objections to the 8/15/19 Subpoena waived.

  26

  27
                                                                22
  28   3    PLAINTIFFS'      NOTICE      OF   MOTION       AND   MOTION TO COMPEL PRODUCTION OF
           Ygrene has since withdrawn its Petition to the Ninth Circuit.
            DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
             SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
              PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 27 of 29 Page ID #:27




   1   Dated: April 27, 2020   KASDAN LIPPSMITH WEBER TURNER LLP

   2
                               By:   /s/ Graham B. LippSmith
   3                                 GRAHAM B. LIPPSMITH
   4                                 JACLYN L. ANDERSON

   5                                 KALIEL PLLC
                                     JEFFREY D. KALIEL
   6                                 SOPHIA GOREN GOLD
   7                                 HIRALDO P.A.
                                     MANUEL S. HIRALDO
   8
   9                                 Attorneys for Plaintiffs and the Classes

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                        23
  28    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 28 of 29 Page ID #:28




   1                                  CERTIFICATE OF SERVICE

   2         I am employed in the County of Los Angeles, State of California. I am over the age of
   3   18 years and not a party to the within action. I am an employee of or agent for Kasdan
       LippSmith Weber Turner LLP, whose business address is 360 East 2nd Street, Suite 300,
   4   Los Angeles, CA 90012.

   5       I hereby certify that on April 27, 2020, I served the foregoing document,
       PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION
   6
       OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN
   7   FINANCIAL SERVICES to the following parties in this action addressed as follows:

   8    (BY ELECTRONIC SERVICE) Based on an agreement of the parties to accept service
       by electronic transmission, I caused the documents to be sent to the persons at their
   9   electronic notification addresses. I did not receive, within a reasonable time after the
       transmission, any electronic message or other indication that the transmission was
  10
       unsuccessful.
  11
                                           BUCKLEY LLP
  12
                               Frederick S. Levin (State Bar No. 187603)
  13                                   flevin@buckleyfirm.com
                               Ali M. Abugheida (State Bar No. 285284)
  14                                aabugheida@buckleyfirm.com
                                  100 Wilshire Boulevard, Suite 1000
  15                                Santa Monica, California 90401
  16
                             Attorneys for Defendants Ygrene Energy Fund,
  17                              Inc. and Ygrene Energy Fund Florida, LLC

  18
        (BY MAIL) I caused a true copy of each document, placed in a sealed envelope with
  19   postage fully paid, to be placed in the United States mail at Los Angeles, California. I am
  20   "readily familiar" with this firm's business practice for collection and processing of mail,
       that in the ordinary course of business said document(s) would be deposited with the U.S.
  21   Postal Service on that same day. I understand that the service shall be presumed invalid if
       the postal cancellation date or postage meter date on the envelope is more than one day after
  22   the date of deposit for mailing contained in this affidavit.
  23    (BY ELECTRONIC SERVICE) I caused the documents to be sent to the persons at their
  24   electronic notification addresses. I did not receive, within a reasonable time after the
       transmission, any electronic message or other indication that the transmission was
  25   unsuccessful.

  26

  27
                                        24
  28    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
Case 2:20-mc-00049-CJC-SK Document 1 Filed 04/27/20 Page 29 of 29 Page ID #:29




                                   SAFARIAN CHOI & BOLSTAD, LLP
   1                                         David C. Bolstad
   2                                   dbolstad@safarianchoi.com
                                             Michael Coleman
   3                                   mcoleman@safarianchoi.com
                                      555 S. Flower Street, Suite 650
   4                                     Los Angeles, CA 90071
   5
                                           Attorneys for Non-Party
   6                                      Willdan Financial Services

   7
             Executed on April 27, 2020 in Los Angeles, California. I declare under penalty of
   8   perjury under the laws of the United States that the above is true and correct.
   9

  10                                              Niki B. Smith
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                        25
  28    PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN FINANCIAL
         SERVICESPLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DOCUMENTS
         PURSUANT TO SUBPOENA TO NON-PARTY WILLDAN FINANCIAL SERVICES
